UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4141



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRUCE HOWARD PERDUE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00229-WLO)


Submitted: July 25, 2006                      Decided: August 1, 2006



Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Scott Holmes, STUBBS, COLE, BREEDLOVE, PRENTIS & BIGGS, Durham,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bruce Howard Perdue pled guilty, pursuant to a written

plea agreement, to being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g) (2000).         Perdue was sentenced to

the statutory mandatory minimum term as an armed career criminal,

under 18 U.S.C.A. § 924(e)(1) (West Supp. 2006), to 180 months of

imprisonment.     On appeal, Perdue asserts that his sentence as an

armed career criminal violates the Double Jeopardy clause.

           Perdue’s argument is foreclosed by United States v.

Presley, 52 F.3d 64 (4th Cir. 1995), in which this court held that

the Armed Career Criminal Act does not violate the Double Jeopardy

Clause.    Nor does the use of prior convictions to enhance a

defendant’s sentence violate the holding in United States v.

Booker, 543 U.S. 220 (2005).      See United States v. Thompson, 421

F.3d 278 (4th Cir. 2005) (noting that, where the defendant does not

dispute any facts related to his prior convictions, the district

court’s determination of the criminal history category does not

violate the Sixth Amendment), cert. denied, 126 S. Ct. 1463 (2006).

           We therefore affirm Perdue’s sentence.       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED


                                  - 2 -